Citation Nr: 0011084	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  93-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1968 to February 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied a claim of entitlement to 
an evaluation in excess of 10 percent for headaches, among 
other claims.  The Board affirmed that denial in November 
1993.  In March 1995, the U.S. Court of Appeals for Veterans 
Claims (Court) granted a joint motion to vacate that decision 
and remand it to the Board.  In August 1995, the Board 
remanded the case for further development.  The claim 
returned to the Board, and the Board again denied the benefit 
sought on appeal.  The Court again remanded the claim to the 
Board for further adjudication.  Following remand by the 
Board in February 1999, the RO granted a 30 percent 
evaluation for headaches, effective in March 1999.  

Inasmuch as the 30 percent evaluation is not the maximum 
benefit available, the claim for an increased evaluation for 
this disability remains in controversy and is still before 
the Board for appellate consideration.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board notes that the veteran 
has not indicated disagreement with the effective date of the 
30 percent evaluation for headaches.  The Board also notes, 
however, that the appeal period as to that determination has 
not yet expired.

By a request submitted in February 1993, the veteran sought a 
hearing before the Board at the RO.  A Travel Board hearing 
was conducted in April 1993 at the Waco RO by the undersigned 
Board member.  


FINDING OF FACT

The veteran's headache disability is currently manifested by 
subjective complaints of essentially constant mild to 
moderate headache, generally extending from the occiput up 
and outward, but with more severe headaches, localized to the 
parietal area and sometimes associated with photophobia, 
vomiting, or reaction to loud noises; occurring several times 
weekly, at times requiring up to six hours of bedrest.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Code 8100 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his headache disability is more 
severely disabling than the current evaluation, a 30 percent 
rating, reflects.  As an initial matter, the Board notes that 
an allegation that a service-connected disorder has become 
more severe is sufficient to well-ground a claim for 
increase.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The veteran's claim for an increased evaluation is therefore 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  It is noted in this regard that the veteran was 
afforded several VA examinations, and that, during the course 
of this claim, the veteran has submitted numerous statements, 
as well as his own testimony at the Travel Board hearing 
conducted in April 1993.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities.  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The veteran's current headache disability is evaluated, by 
analogy, under 38 C.F.R. § 4.124a, Diagnostic Codes 8100 and 
8199.  38 C.F.R. § 4.20.  Under Diagnostic Code 8100, 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months are 
evaluated as 10 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8000.  The next higher evaluation, a 30 
percent evaluation, is warranted with prostrating attacks 
averaging once a month over the last several months.  
Migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent evaluation.

The Board notes that the applicable rating criteria link the 
ratings for migraine headaches to two elements: severity and 
frequency.  It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific prostrating character and prolonged.

Clinical records dated in April 1991 reflect that the veteran 
sought treatment for occipital neck pain.  The muscles in the 
occiput were tense.  On continued evaluation of neck pain and 
headaches, conducted in 1991 and 1992, cervical strain, C7 
nerve root irritation, and myofascial syndrome of the neck 
were diagnosed.  

On VA examination conducted in September 1992, the examiner 
noted that the veteran had numerous EEG's since 1975, and all 
had been normal.  No neurologic abnormalities were noted.  
The veteran reported essentially continuous headaches with 
feelings of pressure and pain, and occasional dry heaves.  He 
was unable to identify the frequency with which he suffered 
exacerbation of headaches beyond mild or moderate pain.  The 
examiner concluded that the veteran had a long history of 
muscle tension headaches and continued to have muscle tension 
headaches.  

At the hearing before the Board in April 1993, the veteran 
testified that sometimes lying down made the headache worse 
rather than better, that headaches were constant, and that he 
took 30 or 40 aspirin daily.  He testified that he was having 
headache pain during the hearing.  
The summary of a November 1995 to December 1995 VA 
hospitalization reflects that the veteran's observed actions 
and activity level were inconsistent with reported complaints 
of discomfort and pain.  A diagnosis of "headache" was 
among the diagnoses on discharge.  An EEG examination in 
November 1995 disclosed normal findings, including both 
waking and sleeping portions of the examination.

The veteran was hospitalized briefly in early March 1996.  
The summary of that VA hospitalization is devoid of specific 
notations as to headache.  A few days after discharge, closer 
to mid-March, the veteran was readmitted, and remained 
hospitalized through late June 1996.  Psychological testing 
revealed that the veteran endorsed multiple somatic 
complaints.  The testing suggested that he was converting 
emotional difficulties into physical symptoms.  The clinical 
records of this lengthy period of hospitalization reflected 
that the veteran complained of headache pain on several 
occasions, but those records include only one notation of 
observation of objective manifestations of severe headache 
pain.  

On VA examination in June 1996, the veteran reported constant 
mild to moderate headache generalized over the entire head, 
with more severe headaches four to five times a week.  The 
more severe headaches lasted approximately six hours, during 
which he was incapacitated, and had to lie down, and the 
severe headaches were accompanied by nausea and occasional 
vomiting.  He reported that the more severe headaches would 
spontaneously go away after several hours.  No medication 
would stop such a headache, although aspirin helped "slow it 
down."  The examiner concluded that, although it was 
difficult to be "certain of" the etiology of the veteran's 
headaches, the headaches were most consistent with chronic 
tension or tension vascular headaches.  

The most recent VA examinations were conducted in 1999.  On 
neurologic examination, the veteran reported that he ceased 
working in about 1990 as a result of headaches and "nerve 
problems."  There were no signs of neurologic abnormality on 
examination of gait, motor strength, reflexes, sensory 
examination, or on any portion of the neurologic examination.  
The veteran complained that his headaches started in the 
occiput and would "explod[e] up" the occiput to the rest of 
the head.  The veteran also described headaches which were 
more localized over the right parietal area, sometimes 
associated with vomiting, photophobia, and reaction to loud 
noises, but without prodrome, post-ictal symptoms, or seizure 
activity.  The examination report includes no notation as to 
the frequency of either type of headache.  The examiner, 
after recounting review of the veteran's relevant clinical 
history, provided an opinion that the headaches described 
were, overall, a muscle tension type of headache.

The report of psychiatric examination conducted in March and 
April 1999 reflects that the veteran was overtalkative and 
grandiose.  He reported depression and feeling tired, but not 
anxious.  He denied panic attacks.  He reported feeling 
angry, but denied that anger was causing any problems.  The 
veteran reported that his headaches precluded employment, as 
pain caused by the headaches and neck pain made him feel 
drained and caused him not to feel like being sociable.  The 
examination report includes no notation as to the frequency 
of headaches.  The examiner reviewed the veteran's history, 
noting that the testing profile in 1996 had disclosed 
overreporting of pathology, exaggeration of deficits, 
hostility, and personality disorder.  The examiner concluded 
that the veteran had an Axis I diagnosis of PTSD, Axis II 
diagnosis of narcissistic personality disorder, and an Axis 
III diagnosis of headaches.  

Psychological testing in June 1999, disclosed dysthymia, 
interpersonal alienation, agitation, and a feeling of 
emotional dyscontrol, as well as a preoccupation with health.  
The examination report includes no notation as to the 
frequency or severity of the chronic headaches.  Radiologic 
examinations of the skull and paranasal sinuses conducted in 
March 1999 disclosed no abnormality.  The examiner concluded 
that the veteran had PTSD, chronic headaches, cervical pain, 
and "irritability which interferes with productivity."  

After review of the claims file, noting review of past 
history and of the 1999 examinations, including the June 1999 
report of psychological testing, the examiner who conducted 
the March and April 1999 psychiatric examination concluded 
that there was no significant psychiatric component to the 
veteran's complaint of headaches.  The examiner also 
concluded that the veteran's personality disorder would not 
account for the symptoms.  

In order to establish entitlement to a 50 percent evaluation, 
the veteran must show that his headaches approximate or are 
analogous to the severity of migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The clinical 
records as a whole reflect objective symptoms of headache on 
only one occasion, during the veteran's lengthy period of 
hospitalization from March 1996 to late June 1996.  

Even on occasions when the veteran sought medical care 
specifically for headaches, the objective medical evidence 
does not present headache pain and symptoms consistent with 
the severity commensurrate with a 50 percent rating.  For 
example, an April 1991 clinical note reflects that the 
veteran, who was seeking treatment for headache, had "tight 
and tense" neck muscles, such that flexion and extension 
were limited, but he was able to move his head laterally 
without "significant pain."  No neurologic abnormalities 
were found.  Norlfex and Tylenol, 325 milligrams, two tablets 
every four hours, were prescribed, but no other treatment 
measures were undertaken or advised.  These findings are, in 
the Board's opinion, not consistent with "prostrating" 
migraine symptoms, so as to exceed the disability encompassed 
by a 30 percent evaluation.  

The veteran's own description of his headaches at his Board 
hearing in April 1993, and at the time of recent VA 
examinations in 1999, does not support a finding that the 
veteran has frequent prostrating headaches.  In fact, at his 
Board hearing, the veteran testified that lying down actually 
increased the severity of the headache at times.  In 
contrast, at the June 1996 VA examination, the veteran 
reported that he sometimes had to lie down for as much as 6 
hours when he had severe headaches, and that he had several 
severe headaches weekly.  However, the Board notes that this 
reported frequency of severe headaches in 1996 is unsupported 
in the clinical records of the veteran's three-month 
hospitalization from March 1996 through late June 1996, which 
immediately preceded that examination.  

The Board is unable to find any clinical evidence that the 
veteran reported or sought treatment for a prostrating 
headache during that hospitalization.  It does not appear 
that he required any changes in his medication regimen during 
that hospitalization as a result of prostrating headaches.  
In particular, objective observations of a severe headache 
were noted on only one occasion.  

The Board also notes that the clinical evidence of record and 
the veteran's testimony and statements are devoid of evidence 
that the veteran's routine activities, self-care activities, 
or planned medical appointments, have been disrupted by 
headaches, and are devoid of statements or clinical records 
reflecting that frequent medial treatment has been required 
or sought for severe headaches.  

Similarly, there is no notation in the 1999 VA examination 
reports as to the frequency of severe, prostrating headaches.  
Thus, the record lacks objective evidence to support the 
veteran's report of severe economic inadaptablility due to 
headaches.  The Board also notes that the evidence does not 
support a finding that the veteran generally had severe and 
prostrating headache pain of a frequency more than once 
monthly on average, as the reports of the majority of the 
veteran's examinations do not include an indication of  the 
specific frequency of severe headache.  

The Board concludes that, while the evidence does not 
contradict the veteran's report that he has severe headaches, 
the evidence does not support a finding that he has severe 
headaches more frequently than an average of once per month.  
Moreover, the Board notes that this conclusion, based on the 
objective evidence, is consistent with psychiatric opinions 
of record which reflect generally that the veteran was 
preoccupied with his health and tended to overreport 
symptoms.  

The Board notes the 1999 VA medical opinion that the 
veteran's headaches were not attributable to his personality 
disorder and that there was not a psychiatric component.  
Therefore, the Board has not attributed any headache 
symptomatology to the veteran's service-connected psychiatric 
disorder.  Rather, the Board has considered all evidence of 
headache disability in its evaluation under Diagnostic Code 
8100.  

Even viewing the evidence in the light most favorable to the 
veteran, the Board finds that the preponderance of the 
veteran's own reports and testimony, and the weight of the 
clinical evidence, establish that the veteran does not have 
prostrating attacks of headache pain in excess of an average 
of once per month, or of such frequency as to meet or 
approximate the criteria for a 50 percent evaluation under 
Diagnostic Code 8100.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 30 percent under any other 
diagnostic code.  Subjective complaints of headache, 
recognized as symptomatic of brain trauma, may also be 
evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9304, the 
diagnostic code used to evaluate dementia due to brain 
trauma.  A 10 percent evaluation for purely subjective 
complaints, however, is the highest schedular rating 
assignable for such symptomatology.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  A rating in excess of 10 percent for 
brain disease due to drama is not assignable in the absence 
of a diagnosis of multi-infarct dementia.  There is no 
diagnosis of multi-infarct dementia in this case.  Thus, an 
evaluation in excess of the veteran's current evaluation is 
not available under Diagnostic Code 9304.  

In summary, the clinical evidence, the appellant's own 
description of his symptoms, and the competent medical 
evidence of record do not demonstrate the presence of 
headaches comparable in severity to migraine headaches which 
are productive of prostrating attacks of the frequency 
required to support a rating in excess of 30 percent or to 
approximate the next higher evaluation.  The Board concludes 
that the facts of this case do not support an increased 
rating in excess of 30 percent for headaches or suggest an 
unusual disability picture not encompassed by the schedular 
criteria.  38 C.F.R. § 3.321.  The provisions of 38 U.S.C.A. 
§ 5107(b) regarding reasonable doubt are not applicable, as 
the evidence is not in equipoise, and do not otherwise permit 
a more favorable resolution of the claim.  

ORDER

Entitlement to an evaluation in excess of 30 percent for 
headaches is not warranted. 



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals

 
- 10 -


- 7 -


